 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                                DISTRICT OF NEVADA

10

11       CRISTIAN ALEXIS BARAJAS,                                   Case No. 2:19-cv-01122-GMN-VCF
12                             Petitioner,                          ORDER
13                v.
14       STATE OF NEVADA,
15                             Respondent.
16

17              Petitioner, represented by retained counsel, has submitted a petition for a writ of habeas

18   corpus. The court will serve the petition upon respondents for a response, with a few notes.

19              Petitioner alleges that on May 11, 2008, he was a 14-year old minor. That date, he was

20   arrested for an assault. He further alleges that on June 11, 2008, he was convicted in state district

21   court as an adult for the offense of battery with substantial bodily injury.1 Petitioner raises four

22   claims for relief, all related to his adjudication as an adult. Petitioner also claims that because of

23   the conviction, he is ineligible for Deferred Action for Children of Aliens and for Cancellation of

24   Removal.

25              First, it appears that this court lacks jurisdiction. Under the law as it existed at the time,

26   battery with substantial bodily injury is a category C felony. Nev. Rev. Stat. § 200.481(2)(b)

27   (2005). The punishment for a category C felony is imprisonment for a minimum term of not less

28   1
         Petitioner does not allege this, but one month between arrest and conviction likely means that he pleaded guilty.
                                                                   1
 1   than one year and for a maximum term of not more than five years. Nev. Rev. Stat.

 2   § 193.130(2)(c). Even if the state district court imposed the greatest possible sentence, and even

 3   if petitioner received no credits to reduce his sentence, that sentence would have expired no later

 4   than June 2013. It appears that petitioner no longer is in custody pursuant to the state-court

 5   judgment of conviction. See 28 U.S.C. § 2254(a).2 Petitioner might be suffering collateral

 6   immigration consequences, but those collateral consequences do not satisfy the jurisdictional

 7   requirement of custody. Resendiz v. Kovensky, 416 F.3d 952, 956-58 (9th Cir.2005), abrogated

 8   on other grounds by Chaidez v. United States, 568 U.S. 342 (2013).3

 9            Second, it appears that this action is untimely. The judgment of conviction was entered on

10   or around June 11, 2008. Petitioner had one year from the date that the judgment of conviction

11   became final to file a federal habeas corpus petition. 28 U.S.C. § 2244(d)(1)(A). Petitioner does

12   not allege that he appealed the judgment of conviction, and the court cannot find any record of an

13   appeal with the Nevada Supreme Court. Petitioner also does not allege that he pursued a post-

14   conviction habeas corpus petition in the state courts, and thus he would not be eligible for

15   statutory tolling under 28 U.S.C. § 2244(d)(2). It appears that the one-year period expired on or

16   around June 11, 2009, around ten years before petitioner commenced this action.

17            IT THEREFORE IS ORDERED that the clerk file the petition, currently in the docket at

18   ECF No. 1-1.

19            IT FURTHER IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

20   the State of Nevada, as counsel for respondents.
21            IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents

22   a copy of the petition (ECF No. 1).

23   2
       Petitioner styles this action as a petition under 28 U.S.C. § 2241, but that changes nothing. Underlying the petition
24   is a state-court judgment of conviction. Section 2241 is the general grant of jurisdiction for habeas corpus. Section
     2254 qualifies and restricts the availability of habeas corpus for a person in custody pursuant to a state-court
     judgment of conviction. Frantz v. Hazey, 533 F.3d 724, 735-36 (9th Cir. 2008) (en banc). If the sentence has
25   expired and petitioner no longer is in custody pursuant to the state-court judgment of conviction, it does not mean
     that petitioner may discard the qualifications and restrictions of § 2254. It means that the court lacks jurisdiction.
26   3
       The named respondent, the State of Nevada, reflects this problem. The correct respondent is the person who has
     custody over petitioner. 28 U.S.C. § 2242. However, if petitioner has discharged his sentence, then no Nevada
27   official has custody over him. The court will not require petitioner to file an amended petition now with the correct
     respondent, but if the action survives what appears to be an inevitable motion to dismiss, then petitioner will need to
28   correct this problem.
                                                                 2
 1          IT FURTHER IS ORDERED that respondents shall file a response to the amended

 2   petition, including potentially by motion to dismiss, within sixty (60) days of service of an

 3   amended petition and that petitioner may file a reply within thirty (30) days of service of an

 4   answer. The response and reply time to any motion filed by either party, including a motion filed

 5   in lieu of a pleading, shall be governed instead by Local Rule LR 7-2(b).

 6          IT FURTHER IS ORDERED that any procedural defenses raised by respondents to the

 7   counseled amended petition shall be raised together in a single consolidated motion to dismiss. In

 8   other words, the court does not wish to address any procedural defenses raised herein either in

 9   serial fashion in multiple successive motions to dismiss or embedded in the answer. Procedural

10   defenses omitted from such motion to dismiss will be subject to potential waiver. Respondents

11   shall not file a response in this case that consolidates their procedural defenses, if any, with their

12   response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims

13   clearly lacking merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2):

14   (a) they shall do so within the single motion to dismiss not in the answer; and (b) they shall

15   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

16   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

17   including exhaustion, shall be included with the merits in an answer. All procedural defenses,

18   including exhaustion, instead must be raised by motion to dismiss.

19          IT FURTHER IS ORDERED that, in any answer filed on the merits, respondents shall

20   specifically cite to and address the applicable state court written decision and state court record
21   materials, if any, regarding each claim within the response as to that claim.

22          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

23   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

24   unless later directed by the court.

25          DATED: December 6, 2019
26                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
27                                                                  United States District Judge
28
                                                         3
